Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-48 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 17 and 18. The prior art fails to disclose an electronic device, comprising: a display; a wireless communication radio; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving, via the wireless communication radio using near field communication, information indicating a request for a credential from a second electronic device; and in response to receiving the information indicating the request for a credential from the second electronic device: in accordance with a determination that the information indicating the request for the credential is of a first type, wherein a request for the credential of the first type is associated with access to a transfer account, displaying, on the display, a request for authentication to proceed with a transfer operation using a transfer account associated with the electronic device; and in accordance with a determination that the information indicating the request for a credential is of a second type, wherein a request for the credential of the second type is associated with access to a physical location, transmitting, via the wireless communication radio using near field communication, the credential of the second type associated with the transfer account without requesting authentication.

The prior art of record:  Alexander (US PAT: 9,825,934) relates to methods and systems for handling, by the operating system of personal computing devices, authentication credentials used by credential management applications. While Alexander discloses a system for providing an operating system level interface for communicating credential data between applications, Alexander is silent on “an electronic device, comprising: a display; a wireless communication radio; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving, via the wireless communication radio using near field communication, information indicating a request for a credential from a second electronic device; and in response to receiving the information indicating the request for a credential from the second electronic device: in accordance with a determination that the information indicating the request for the credential is of a first type, wherein a request for the credential of the first type is associated with access to a transfer account, displaying, on the display, a request for authentication to proceed with a transfer operation using a transfer account associated with the electronic device; and in accordance with a determination that the information indicating the request for a credential is of a second type, wherein a request for the credential of the second type is associated with access to a physical location, transmitting, via the wireless communication radio using near field communication, the credential of the second type associated with the transfer account without requesting authentication.” Furthermore, claims 1-48 contain patent eligible subject matter in view of 2019 PEG guidelines. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJO O OYEBISI/Primary Examiner, Art Unit 3697